Citation Nr: 1024437	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran participated in a Travel Board hearing with the 
undersigned in March 2010.  A transcript of that proceeding 
has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Nonservice-connected pension benefits are payable to a 
Veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002).  If a Veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  See Talley v. Derwinski,           2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
'average person' and 'unemployability' tests are both 
applied; and that if the benefit may not be awarded under the 
'average person' or 'unemployability' tests, a determination 
must then be made whether there is entitlement to non 
service-connected disability pension on an extraschedular 
basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and           38 C.F.R. § 4.15 and 
mandates that total disability will be found to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) 
(2009), 4.17 and mandates that where it is shown that the 
appellant's disabilities meet the percentage requirements of                  
38 C.F.R. § 4.16, and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  If so, the Veteran again meets the 
requirements of the law for the benefit at issue.  To meet 
the percentage requirements of               38 C.F.R. § 
4.16, the Veteran must suffer from one disability ratable at 
60 percent or more, or two or more disabilities where one of 
the disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

If the Veteran does not meet either the 'average person' or 
the 'unemployability' tests, a determination is required as 
to whether the Veteran should be granted entitlement to 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

The Board has carefully reviewed the Veteran's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  38 C.F.R. § 19.9 (2009). 

The record reveals that the Veteran filed his claim for 
nonservice-connected pension benefits, claiming that his high 
blood pressure, arthritis of the feet, arthritis of the left 
wrist, and osteoporosis prevented him from securing 
substantially gainful employment.  In reviewing the medical 
evidence of record, the Veteran has disabilities, including, 
but not limited to: depression, gout, hypertension, arthritis 
of the left wrist and feet, and trochanteric bursitis of the 
knees.  The Veteran has submitted records showing that he has 
been granted disability benefits from Social Security 
Administration (SSA), effective August 25, 2008.  Lastly, the 
record also shows that the Veteran was medically retired 
after 17 years of working as a building engineer in the 
Memphis school system by the State of Tennessee for 
limitations affecting his feet and left wrist.  

To date, the Veteran has not been afforded a VA examination 
to evaluate his nonservice-connected disabilities.  Although 
the RO has assigned disability ratings for arthritis of the 
feet and left wrist for the purposes of determining whether 
the Veteran meets the schedular criteria for granting 
nonservice-connected pension benefits, the RO has not rated 
all of the disabilities present, as shown by the 
aforementioned medical evidence of record.  Thus, the Board 
concludes that a VA examination is needed to provide an 
accurate picture of the disabilities and their impact on the 
Veteran's employability.  See Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992) (remanding for appropriate examinations 
because there was 'no rating evaluation' for the Veteran's 
alleged disabilities).  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examinations to assess the 
severity and permanence of each of his 
nonservice-connected disabilities and 
their impact on the Veteran's ability to 
obtain and maintain substantially gainful 
employment.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should 
provide opinions on the combined effect of 
the Veteran's disabling conditions 
(including medical and psychiatric 
disabilities) on his ability to obtain or 
maintain substantial gainful employment.  
A complete rationale for any opinion 
expressed must be included in the 
examination reports.

2.  In light of the evidence obtained 
pursuant to the above development, as well 
as any other development it deems 
appropriate, the RO should readjudicate 
the Veteran's claim.  In doing so, the RO 
must assign a rating for each of the 
Veteran's disabilities.  If the 
determination remains adverse to the 
Veteran, he and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


